MEMORANDUM**
We decline to strike Simmons’s opening brief for its failure to conform to the Federal Rules of Appellate Procedure and our Circuit Rules, although the numerous violations come close to warranting dismissal. 9th Cir. R. 28-l(a). We also refuse to entertain the issues Simmons raises for the first time on appeal. Romain v. Shear, 799 F.2d 1416, 1419 (9th Cir.1986) (per curiam).
The district court correctly concluded that the arbitrator’s award resulted from a direct action, not a shareholder liability action, and therefore was not based on a manifest disregard of law. Coutee v. Barington Capital Group, L.P., 336 F.3d 1128, 1132 (9th Cir.2003). The district court correctly rejected Simmons’s claim that Breeden’s direct action claims were time-barred.
We deny Simmons’s request for judicial notice because the information is neither generally known nor capable of easy verification by unquestionable sources. Fed. R.Evid. 201.
AFFIRMED. REQUEST FOR JUDICIAL NOTICE DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.